
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2423
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 15, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To designate the Federal building and
		  United States courthouse located at 1300 Victoria Street in Laredo, Texas, as
		  the George P. Kazen Federal Building and United States
		  Courthouse.
	
	
		1.Building designation
			(a)DesignationThe
			 Federal building and United States courthouse located at 1300 Victoria Street
			 in Laredo, Texas, shall be known and designated as the George P. Kazen
			 Federal Building and United States Courthouse.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Federal building and United States courthouse referred to
			 in subsection (a) shall be deemed to be a reference to the George P.
			 Kazen Federal Building and United States Courthouse.
			2.Effective
			 dateThis Act shall take
			 effect on the first day on which George P. Kazen is no longer serving as a
			 Federal judge.
		
	
		
			Passed the House of
			 Representatives October 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
